Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-14-2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 09-29-2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16050671 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments
The amended claims 1 – 3, 5 – 9, 11 – 15, 17 and 18 were considered under 35 USC 101 (double patenting) and 102/103 for patentability over closest and analogous prior arts Singh et al (US Pub. #: 20150378716), hereafter Singh have been fully considered and are persuasive. Claims 4, 10 and 16 are cancelled.




Allowable Subject Matter


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ashley Essick (attorney) for filed claims on 09-29-2020:
1. 	(Currently amended) An electronic device configured to implement secure data transfer between entities in a multi-user, on-demand computing environment, comprising: 	at least one physical memory device;	one or more processors coupled with the at least one physical memory device, the one or more processors configured multi-user, on-demand computing environment, wherein the scratch destination organization is a proxy for metadata deployment for a destination organization of the multi-user, on-demand computing environment;		receive, via a user interface and based on user permissions, a metadata selection from a user comprising a plurality of metadata resources;		extract the plurality of metadata resources from an origin organization within the multi-user, on-demand computing environment into a metadata bundle, wherein data objects referenced in the metadata bundle are iteratively analyzed in an empty array for relationships and dependencies with other data objects; [[and]]		deploy the metadata bundle in the scratch destination organization;                       determine whether the metadata bundle was deployed successfully in the scratch destination organization; and
in response to a determination that the metadata bundle was deployed successfully, designate the metadata bundle as valid and delete the scratch destination organization.

2.	(Currently Amended) The electronic device of claim 1, wherein the one or more processors are configurable to:	determine whether the metadata bundle was deployed successfully in the scratch destination organization; and	in response to a determination that the metadata bundle was not deployed successfully, to present the metadata bundle on [[a]]the user interface for review.
3. 	(Currently amended) The electronic device of claim 2, wherein the metadata resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.
4.	(Canceled) 
5.	(Currently amended) The electronic device of claim 1 [[4]], wherein the metadata resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.
6.	(Currently amended) The electronic device of claim 1, wherein the scratch destination organization [[in]] is generated in a development hub organization.
7.	(Currently amended) A non-transitory computer-readable medium having stored thereon instructions that, when executed by one or more processors, are configurable to cause the one or more processors to:	create a scratch destination organization within [[the]] a multi-user, on-demand computing environment, wherein the scratch destination organization is a proxy for metadata deployment for a destination organization of the multi-user, on-demand computing environment;	receive, via a user interface and based on user permissions, a metadata selection from a user comprising a plurality of metadata resources;	extract the plurality of metadata resources from an origin organization within the multi-user, on-demand computing environment into a metadata bundle, wherein data objects referenced in the metadata bundle are iteratively analyzed in an empty array for relationships and dependencies with other data objects; [[and]]	deploy the metadata bundle in the scratch destination organization;
determine whether the metadata bundle was deployed successfully in the scratch destination organization; and
in response to a determination that the metadata bundle was deployed successfully, designate the metadata bundle as valid and delete the scratch destination organization.

8.	(Currently Amended) The non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the one or more processors, are configurable to cause the one or more processors to:	determine whether the metadata bundle was deployed successfully in the scratch destination organization; and	in response to a determination that the metadata bundle was not deployed successfully, to present the metadata bundle on [[a]] the user interface for review.
9.	(Currently amended) The non-transitory computer-readable medium of claim 8, wherein the resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.
10.	(Canceled) 
11.	(Currently amended) The non-transitory computer-readable medium of claim 7 [[10]], wherein the metadata resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.
resources comprise[[s]] at least one executable file, wherein the scratch destination organization in generated in a development hub organization.
13. 	(Currently amended) A computer-based method to implement secure data transfer between entities in a multi-user, on-demand computing environment, comprising: 	creating a scratch destination organization within the multi-user, on-demand computing environment, wherein the scratch destination organization is a proxy for metadata deployment for a destination organization of the multi-user, on-demand computing environment;	receiving, via a user interface and based on user permissions, a metadata selection from a user comprising a plurality of metadata resources;	extracting the plurality of metadata resources from an origin organization within the multi-user, on-demand computing environment into a metadata bundle, wherein data objects referenced in the metadata bundle are iteratively analyzed in an empty array for relationships and dependencies with other data objects; [[and]]	deploying the metadata bundle in the scratch destination organization;
determining whether the metadata bundle was deployed successfully in the scratch destination organization; and
in response to a determination that the metadata bundle was deployed successfully, designating the metadata bundle as valid and deleting the scratch destination organization.

14.	(Currently Amended) The method of claim 13, further comprising:	determining whether the metadata bundle was deployed successfully in the scratch destination organization; and	in response to a determination that the metadata bundle was not deployed successfully, presenting the metadata bundle on [[a]] the user interface for review.
15. 	(Currently amended) The method of claim 13, wherein the metadata resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.

17.	(Currently amended) The method of claim 13 [[16]], wherein the metadata resources comprise[[s]] at least one executable file, and wherein the one or more processors are destination organization.
18.	(Currently amended) The method of claim 13, wherein the scratch destination organization in generated in a development hub organization.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Singh teaches [0015] application provisioning tools enable cloud computing designers to create and standardize application deployment topologies on infrastructure clouds; [0053] the profile promoter GUI is provided with a user-selectable `Manage Update Promotion` GUI control that is displayed to allow a developer to specify whether the update profile (with deployment settings) is to be promoted across one or more deployment environments. [0018] different deployment profiles may be generated from a single blueprint. A deployment profile may be distributed as a local deployment plan having a series of tasks to be executed by virtual machines provisioned from a cloud computing environment; [0032] deployment profile includes deployment settings (e.g., state information such as virtual computing resource cluster sizes, processing resources, memory, networking resources, etc.) ([0018] deployment settings encapsulated in the deployment profiles generated from application blueprints and an execution plan identifying tasks having an order in which virtual computing resources are provisioned and application components are installed; 

Further, a second prior art of record Abuelsaad et al (US Pub. #: 20150244596) teaches: An approach for deploying and managing applications in a networked computing environment (e.g., a cloud computing environment) is provided. In one aspect, a user uploads an application for deployment in the networked computing environment. Metadata of the application is analyzed and compared to metadata of previously deployed applications. Using the comparison, a set of architectures used in conjunction with previously deployed application(s) with similar platform and middleware requirements are presented to a user. The user can select an architecture for deploying the application. The application is continuously monitored after deployment, and alternative architectures to improve the application can be presented to the user, if desired.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: the system creates a scratch destination organization (say, test production platform) and receives user selection for a metadata resource.  It extracts the metadata into a metadata bundle and checks the dependencies and relationships in an empty array and deploys the metadata bundle into the scratch destination organization. When the bundle is successfully deployed in the scratch organization the metadata bundle is designated as valid and the scratch destination organization is deleted. 

mutatis mutandis. Claims 4, 10 and 16 are cancelled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BADRINARAYANAN /Examiner, Art Unit 2438.